Citation Nr: 1132722	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  07-05 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease.

2.  Entitlement to an initial rating in excess of 10 percent for right knee instability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The Veteran served on active duty from July 1982 to November 1999, and had 2 years and 8 months of prior unverified service.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which assigned an initial 10 percent rating for degenerative joint disease of the right knee, effective January 15, 2003.  In a December 2005 rating decision, a separate 10 percent rating was assigned for the right knee instability.  This did not satisfy the Veteran's appeal.  This case was before the Board in April 2009 when it was remanded for additional development.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right knee degenerative joint disease has been manifested by extension limited to no worse than 4 degrees and flexion limited to no worse than 120 degrees, including as a result of pain or functional loss.

2.  Throughout the appeal period, the Veteran's right knee instability has been manifested by no worse than slight recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for right knee degenerative joint disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2010).

2.  The criteria for an initial rating in excess of 10 percent for right knee instability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice by correspondence dated in January 2003, May 2005 and December 2006.  Although the Veteran was not provided complete notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records (including VA and private) has been completed.  The Board remanded the claim in April 2009 for VA examination, and the examination was performed in September 2009; the Board has reviewed the examination report and finds the RO substantially complied with the requirements articulated in the Board's remand.  See D'Aries v. Peake, 22 Vet. App. 97 (2008), citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.  Moreover, the Veteran has been afforded appropriate VA examinations.  Accordingly, the Board concludes that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the claims.
Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, as here, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology. VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, the General Counsel has also held that separate ratings may be assigned for disability of the same joint under Diagnostic Codes 5260 (for limitation of flexion) and 5261 (for limitation of extension).  VAOGCPREC 9-2004 (September, 2004).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
Factual Background

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's STRs note his complaints of and treatment for right knee problems.

Treatment records from Dr. MCF dated in November 2003 note the Veteran's complaints of right knee pain.  Examination revealed range of motion from 0 degrees to 125 degrees with mild crepitus.  Mild joint line tenderness was noted.  Ligaments were stable and neurovascular function was intact.  X-ray studies revealed a 50 percent loss of articular cartilage in the medial compartment and degenerative arthritis.

A June 2003 VA joints examination report notes the Veteran's history of right knee pain with stiffness, especially when walking on concrete floors.  He denied any swelling, falling, locking, or giving way.  He denied using any braces, canes, or crutches.  The Veteran reported that he was retired and did not work.  The examiner noted that there were no flare-ups and no additional functional loss with repetitive motion.  Examination revealed some hypertrophy of the knee joint and some crepitus.  There was no redness, tenderness, or swelling noted.  There was no abnormality to varus or valgus stress.  No drawer sign or McMurray's sign could be elicited.  Range of motion was from 0 degrees to 120 degrees.  The assessment was degenerative joint disease with residuals.

The January 2004 rating decision on appeal granted service connection for right knee degenerative joint disease, and rated it at 10 percent, effective January 15, 2003.

An October 2005 VA joints examination report notes the Veteran's history of right knee pain with weakness and stiffness.  The examiner noted that the Veteran had recently undergone a left total knee replacement.  The Veteran denied any swelling, flare-ups, locking, dislocation, subluxation, or giving way.  He used a cane on a regular basis, but did not use braces or crutches.  The Veteran reported that he did most of the chores around the house, including cutting the grass with a riding mower.  He was able to drive.  On examination, the Veteran held his knee in a position of about 5 degrees of flexion.  With prodding and pressure (which caused some discomfort) the examiner was able to move the knee to 0 degrees of extension.  Flexion was to 120 degrees.  There was crepitus through the full range of motion.  There was no abnormality with varus stress and slight instability with valgus stress.  No drawer sign or McMurray's sign could be elicited.  Motor and sensory examinations were normal.  There was no change with repetitive motion.  

A December 2005 rating decision granted service connection for right knee instability, and rated it at 10 percent, effective October 21, 2005.

A June 2008 treatment record from Dr. MCF notes that the Veteran was seen, in pertinent part, with complaints of right knee discomfort.  Examination revealed a varus deformity and flexion contracture of 5 degrees to further flexion of 115 degrees.  X-ray studies revealed severe degenerative arthritis with complete loss of articular cartilage in the medial compartment.  The Veteran stated that he had no interest in a right total knee replacement.

A September 2009 VA examination report notes the Veteran's complaints of right knee pain, weakness, instability and stiffness; he indicated that he had to keep shifting his weight off his right knee and that prolonged walking was difficult.  He stated that he stopped golfing three years earlier because it required too much standing.  He denied any swelling, incoordination, subluxation, locking, dislocation, or giving way.  He reported having weekly flare-ups for a couple of hours.  He used a cane to walk.  Examination revealed no instability or evidence of abnormal weight bearing.  Crepitus was noted.  There was a slight varus deformity (bowing) of 4 degrees.  Range of motion was from 4 degrees to 120 degrees with pain at 120 degrees.  There was no instability or subluxation.  The right leg showed mildly weakened motion against resistance, mainly due to pain rather than fatigability.  There was no change with repetitive motion.  The examiner opined that the Veteran would be limited in occupations that required a lot of standing and walking; there would be no specific limitations on sedentary employment other than getting up to stretch periodically.

In a statement received in November 2009, the Veteran indicated that he had no additional information or evidence to submit in support of his claim.

Analysis

Right Knee Degenerative Joint Disease

A close review of the record reveals no distinct period during which the criteria for the next higher (20 percent) rating were met.  See Fenderson, supra.  Based upon the evidence of record, as noted above, the Board finds the Veteran's right knee degenerative joint disease has been manifested by flexion to no less than 120 degrees and extension to no worse than 4 degrees, including as a result of pain or functional loss.  Therefore, entitlement to a rating in excess of 10 percent for right knee degenerative joint disease must be denied.

Additionally, the medical evidence does not demonstrate any ankylosis (Diagnostic Code 5256), dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion (Diagnostic Code 5258), or impairment of the tibia and fibula (Diagnostic Code 5262).  Therefore, these diagnostic codes are inapplicable in this case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).


Right Knee Instability

A close review of the record reveals no distinct period during which the criteria for the next higher (20 percent) rating were met.  See Fenderson, supra.  Based upon the evidence of record, as noted above, the Board finds the Veteran's right knee instability has been manifested by no worse than slight subluxation or instability in the right knee; the record clearly does not show moderate subluxation or instability in the right knee.  The Board particularly notes in that regard that the VA examiner in October 2005 noted only "slight instability" with valgus stress while the VA examiner in September 2009 noted no instability or subluxation whatsoever.  Therefore, entitlement to a rating in excess of 10 percent for right knee instability must be denied.

The Board has considered alternative rating criteria but has determined that none would result in a higher rating for the Veteran's right knee instability.  See Butts, supra.

Extra-schedular Ratings

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  

In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluations are therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the manifestations of the disabilities are contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration is not in order.
Finally, the United States Court of Appeals for Veterans Claims (Court) has recently held that a request for a total disability rating for individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.   See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Veteran in this case has not contended, and the evidence of record does not show, that his service-connected knee disabilities on appeal render him unemployable.  The Board accordingly finds that a claim for TDIU is not raised by the issues on appeal.
      
      
ORDER

Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease is denied.

Entitlement to an initial rating in excess of 10 percent for right knee instability is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


